 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       PERCY LAVAE BACON,                                   Case No.: 2:18-cv-00319-JAD-NJK
 5             Plaintiff                                   Order Denying Motions for Temporary
                                                              Restraining Order, Preliminary
 6       v.                                                      Injunction, and a Hearing
 7       JAMES COX, et al.,                                           [ECF Nos. 31, 32, 55]
 8             Defendants
 9
10            Pro se prisoner-plaintiff Percy Lavae Bacon brings this civil-rights action for events he
11 claims occurred at Nevada’s Southern Desert Correctional Center. Bacon is before me asking
12 for injunctive relief arising out of his claim that prison officials violated the ADA by denying
13 him the ability to obtain work credit because of his disabilities. 1 As defendants note in
14 responding to these motions, the overarching problem for Bacon is that I have seen this request
15 before and I have denied it. 2 In fact, I denied essentially this same request just days before
16 Bacon filed his instant motion. 3 So I treat Bacon’s request as a motion for reconsideration under
17 Local Rule 59-1. 4
18            Reconsideration is not proper here. I denied Bacon’s prior request for injunctive relief on
19 his ADA claim because he failed to make the required showing of irreparable harm:
20                    Bacon cannot show that the alleged ADA violation has caused him
                      irreparable harm. Based on his allegations, had defendants not
21                    violated the ADA, he would have earned 1,400 early release credits,
                      thus advancing his parole-eligibility date. But these allegations are
22                    too speculative to demonstrate irreparable harm. Bacon’s claim
23
     1
         ECF Nos. 31, 32. Bacon also separately asks for a hearing. ECF No. 55.
24
     2
         ECF No. 37 at 6 (discussing my order at ECF No. 30 at 9–10).
25
     3
         See ECF No. 30.
26
     4
    That Bacon characterizes one of his current motions as seeking a temporary restraining order
27 does not alter that he is seeking reconsideration, as the standard is the same. V’Guara Inc. v.
   Dec, 925 F. Supp. 2d. 1120, 1123 (D. Nev. 2013) (citing Cal. Indep. Sys. Operator Corp. v.
28 Reliant Energy Servs., Inc., 181 F. Supp. 2d 1111, 1126 (E.D. Cal. 2001)).

                                                       1
                      presumes that he: (a) would have earned all 1,400 early release
 1                    credits, (b) was eligible for a prison job during this entire time
                      period, (c) would have remained employed during this entire time
 2                    period, and (d) that the parole board would have granted Bacon
                      parole at this earlier parole-board hearing. With these numerous
 3                    contingencies, Bacon cannot show irreparable harm in the absence
                      of preliminary relief. 5
 4
 5 Bacon’s current motions do not address—let alone cure—these deficiencies. 6
 6             At best, Bacon attempts to tackle the issue of irreparable harm in his reply. 7 I need not
 7 consider arguments raised for the first time in reply. 8 But even were I to consider these
 8 contentions, Bacon has not overcome the deficiencies that I previously identified that render his
 9 injury too speculative to demonstrate irreparable harm. Instead, Bacon merely reiterates that he
10 is injured by being prevented from earning institutional work credits, that an inmate serving 190
11 months would have had the opportunity to earn 1,900 days of work credit, and that he would
12 have been discharged by the parole board had he actually earned that work credit. 9 Bacon makes
13 no showing that he would have actually earned all of those credits, was eligible for a job during
14 this entire period, and would have remained employed during this entire period. Moreover,
15 Bacon provides no support for his bare assertion that parole would have been granted had the
16 work credit been earned.
17             Accordingly, IT IS HEREBY ODERED that Bacon’s latest motions for injunctive relief
18 [ECF Nos. 31, 32] are DENIED because Bacon has not shown that appropriate grounds exist
   ...
19
20
21
22
23   5
         ECF No. 30 at 10.
24  See ECF Nos. 31, 32. It appears that Bacon may have mailed these motions before allowing me
     6

   to rule on his previous motions for the same injunctive relief. See ECF No. 31-1 at 28 (proof of
25 service, providing date of mailing of October 18, 2018).
26   7
         See ECF No. 39 at 14–15.
27   8
         Bazuaye v. I.N.S., 79 F.3d 118, 120 (9th Cir. 1996).
28   9
         See ECF No. 39 at 14–15.

                                                         2
 1 for such relief. IT IS FURTHER ORDERED THAT Bacon’s motion for a hearing [ECF No. 55]
 2 IS DENIED as moot.
 3       Dated: April 18, 2019
 4                                                   _______________________________
                                                     U.S. District Judge Jennifer A. Dorsey
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
